Citation Nr: 0737057	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-03 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a dental 
disability, claimed as bottom teeth pulled out.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to March 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wilmington, Delaware.


REMAND

In VA Form 9 submitted in February 2004, the veteran 
requested that a Central Office hearing be scheduled at the 
Board in Washington, D.C.  The Board informed the veteran by 
letter in August 2007 that she was scheduled to appear at a 
hearing at the Central Office on October 10, 2007.  In a 
written communication dated September 26, 2007, and received 
October 10, 2007, the veteran's attorney requested a 
continuance and motioned for a change of hearing.  The 
attorney reported a conflict with another hearing he had to 
attend on behalf of a different client that had been 
scheduled in Wilmington that same day.  The veteran's 
attorney requested a videoconference hearing from the 
Wilmington, Delaware, RO, instead of a Central Office hearing 
at the Board in Washington, D.C.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

The AMC or the RO should schedule the 
veteran for a videoconference hearing in 
accordance with the docket number of her 
appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.



No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

